

115 HR 5144 IH: Contracting Compliance Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5144IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Blum (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Comptroller General of the United States to report on compliance of contracting
			 agencies with subcontracting plans and subcontracting goals under the
			 Small Business Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Contracting Compliance Act. 2.GAO report on compliance of contracting agencies with subcontracting plans and subcontracting goals (a)In generalNot later than one year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the activities of two or more contracting agencies selected by the Comptroller General to comply with the requirements of section 8(d)(7) of the Small Business Act (15 U.S.C. 637(d)(7)). Such report shall include—
 (1)an analysis of the activities of at least one military department (as defined in section 101(8) of title 10, United States Code);
 (2)an analysis of contracting agency oversight activities and protocols, including actions taken by the contracting agency to ensure contractor compliance with the requirements of section 8(d) of the Small Business Act (15 U.S.C. 637(d));
 (3)an evaluation of the extent to which the Administrator of the Small Business Administration is encouraging contracting agencies to conduct oversight activities and any actions taken by contracting agencies in response to such encouragement;
 (4)an assessment of the effectiveness of contracting agency actions or processes taken against noncompliant prime contractors;
 (5)a description of how contracting agencies define a material breach under section 8(d)(9) of the Small Business Act (15 U.S.C. 637(d)(9)); and
 (6)any recommendations to strengthen oversight of the compliance of prime contractors with the requirements of subcontracting plans and subcontracting goals established within such subcontracting plan.
 (b)DefinitionsIn this Act: (1)Prime contractorThe term prime contractor has the meaning given in section 8701(5) of title 41, United States Code.
 (2)Subcontracting goalsThe term subcontracting goals means the goals established under section 8(d)(6)(A) of the Small Business Act (15 U.S.C. 637(d)(6)(A)) relating to utilization as subcontractors of certain small business concerns.
 (3)Subcontracting planThe term subcontracting plan means a plan required under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)).
				